Citation Nr: 1736518	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO. 17-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 9, 1959 to September 8, 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest in-service, or within one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

However, VA is not required to send a notice when the Veteran submits a "fully developed" claim. Pursuant to the Secretary's program to expedite VA claims, a claim submitted in a "fully developed" status limits the need for further development of the claim by VA. When filing a fully developed claim, the Veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim. See VA Form 21-526EZ. The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for disability compensation and of the Veteran's and VA's respective duties for obtaining evidence. 

In this case, no notice was sent prior to the initial unfavorable AOJ decision, as the Veteran elected to submit his claim in a "fully developed" status. Thus, notice was not required. Even the Veteran did not allege in his notice of disagreement that he was unable to have a meaningful opportunity to participate in the development of his claim. As such, the Board finds the Veteran was not prejudiced by any technical notice deficiency as the Veteran did not allege any prejudice with regards to notice. See Conway v. Principi, 353 F.3d 1369  (Fed. Cir. 2004). Accordingly, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded a VA medical examination in June 2016, specifically for bilateral hearing loss. Based on the examination and the records, the VA medical examiner was able to provide an opinion as to the etiology of the Veteran's bilateral hearing loss. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with a VA medical examination. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include hearing loss, manifested to a compensable degree within a certain time after service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.385. For hearing loss, the disease must have manifested to a degree of 10 percent or more within one year of separation from service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in-service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

To establish the presence of hearing loss for VA compensation purposes, the Veteran has to show his bilateral hearing loss constitutes a disability by proffering evidence that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 40 decibels or greater; or at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent (Maryland CNC Test). 38 C.F.R. § 3.385. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

At the outset, the Board notes that the Veteran has a current diagnosis of bilateral hearing loss that meets the criteria of 38 C.F.R. § 3.385. As such, the first element of service connection is met. The Board also concedes that the Veteran was exposed to some degree of noise during active service. Despite the Veteran's DD Form 214 that show his military occupational specialty at the time of separation was a personnel specialist, it also shows that the Veteran was attached to an armor battalion; therefore, the Board finds that the Veteran's statement that he was exposed to noise from throwing hand grenades and firing 90 mm cannons, 50 caliber machine guns, and mortars without any ear protection to be credible. Therefore, the second element of service connection has been met. What remains for consideration is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure. 

The service treatment records note normal ears and drums with no complaints, symptoms, signs, or diagnoses of bilateral hearing loss. In fact, the service records show the Veteran affirmatively denied any ear trouble while in service. The audiographs conducted at induction and separation revealed normal findings. 

Post-service outpatient treatment records show that the Veteran complained of decreased hearing acuity in December 2007, about forty-five years after service. In August 2015, the Veteran qualified for VA issued hearing aids. In a February 2016 otolaryngology examination, the Veteran's treating physician opined that the Veteran's hearing loss was "undoubtedly" caused in part by exposure to military noise while serving on activity duty in tank corps without ear protection. The treating physician did not provide any rationale to support his medical opinion. 

Then in June 2016, the Veteran underwent an in-person examination with a VA examiner. The Veteran was diagnosed with sensorineural hearing loss. Despite the significant hearing loss in his bilateral ears, the VA examiner, a doctor of audiology, opined that due to the Veteran's normal audiological testing during induction and at separation, and the fact that even the in-service records show no complaints or treatment for the claimed condition, the Veteran's bilateral hearing loss was less likely than not caused by or a result of military noise exposure. 

In March 2017, the VA examiner submitted an addendum to her June 2016 opinion to consider the treating physician's opinion and the military noise exposure as stated by the Veteran. The VA examiner again opined that the Veteran's claimed condition was less likely than not incurred in or caused by the Veteran's service. The VA examiner noted that the treating physician's opinion was unsupported and inconsistent with the objective evidence in the record. Furthermore, the VA examiner stated that even if there was noise exposure as stated by the Veteran, the onset of the bilateral hearing loss is less likely than not a result of military noise exposure. In support of her opinion, the VA examiner cited to the Institute of Medicine (2006) report that found that hearing loss from noise injuries occurred immediately following exposure. 

The Board finds that the VA examiner's June 2016 and March 2017 opinions are adequate because the examiner thoroughly reviewed and discussed the relevant evidence, personally examined the Veteran, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120  (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board finds that the VA examiner's opinions are competent, credible, and persuasive and assigns them high probative weight. 

However, the Board gives low probative weight to the June 2016 opinion of the treating physician, as his opinion is just a recitation of the Veteran's statement of his military experience. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute 'competent medical evidence.'") See also Swann v. Brown, 5 Vet. App. 229 (1993) (doctors' opinions based entirely on history provided by claimant can be no better than facts alleged by appellant). The treating physician opined that the Veteran's hearing loss was "undoubtedly" caused at least in part by exposure to excessive noise from firing 50 caliber machine guns and 90 mm canon without any ear protection. However, the treating physician's opinion is not based on objective medical evidence or a review of the Veteran's claims file, but rather based entiretly on a history as reported by the Veteran concerning excessive noise forty-five years ago. As such, the Board gives low probative weight to the treating physician's opinion as it is less persuasive due to a lack of rationale and support.  

The Board finds that the evidence of record does not support a finding that the Veteran's current diagnosis of bilateral hearing loss manifested or otherwise originated during his period of service, within one year of discharge from service, or is otherwise related to his military service.

In regards to direct service connection, the Board finds the Veteran's bilateral hearing loss does not meet the standards for direct service connection as the preponderance of the evidence supports a finding of no medical nexus between active service and the current disability. Although the records show that the Veteran has a current diagnosis of bilateral hearing loss, the service treatment records are silent for any complaints, symptoms, or diagnosis of bilateral hearing loss during his active service. Specifically, the service treatment records show the Veteran had normal ears and drums. Moreover, the in-service records show that the Veteran denied any problems with his ears. Even the audiographs of the Veteran's bilateral ears were normal at induction and separation. Accordingly, service connection based on in-service occurrence is not warranted.  

As for presumptive service connection based on chronic disease, the Board finds the preponderance of the evidence does not support a finding that the Veteran's bilateral hearing loss, a chronic disease, manifested to a compensable level in the first post-service year . 38 C.F.R. § 3.309(a). Based on the records, the Veteran's bilateral hearing loss was first documented in 2007, more than forty-five years after his service. Furthermore, the Veteran admitted that his bilateral hearing loss manifested 25 to 30 years ago, which is still a considerable amount of time after his service. As there is no evidence of manifestation within the first post-service year, service connection for bilateral hearing loss based on the presumption in favor of chronic disease is not warranted in this case. 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

In regards to presumptive service connection based on continuity of symptomatology, the Board finds the preponderance of the evidence does not show that the Veteran experienced signs and symptoms of bilateral hearing loss on a continuous basis.  For instance, service treatment records show no occurrence of symptoms or signs associated with hearing loss. In fact, based on the records, the Veteran first mentioned hearing deficits in 2007, which is over 45 years after service. As the records do not show a continuity of symptomatology, the Veteran's bilateral hearing loss cannot be presumptively service connected. 

The Board acknowledges the Veteran's lay statement that military noise exposure caused his bilateral hearing loss. However, such an opinion of nexus requires technical and medical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i). As stated above, the Veteran's service treatment records show normal ears and drums with normal audiographs at service separation, and his post-service records show no hearing deficits until 2007, over forty-five years after service. Thus, the Board finds there is no competent and credible evidence of record to provide a nexus between the Veteran's bilateral hearing loss and service. 

In conclusion, although the Veteran has established a current disability and in-service incurrence, the preponderance of the evidence establishes that his bilateral hearing loss was not manifested during service or for many years thereafter; and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


